DETAILED ACTION
Notice to Applicant
In the amendment dated 2/16/2022 the following has occurred: Claim 1 has been amended;; Claim 17 has been added.
Claims 1, 5-12, and 14-17 are pending. Claim 11 remains withdrawn. Claims 1, 5-10, 12, and 14-17 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1, 5-10, 12, and 14-17 allowed.
This application is in condition for allowance except for the presence of claim 11 directed to a method non-elected without traverse.  Accordingly, claim 11 has been cancelled.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lyubovsky, which Applicant argues does not teach the calculation of a critical flow rate of hydrogen atoms of the fuel in addition to calculating a hydrogen consumption of the fuel cell stack associated with internal leakage, as claimed.
	Biesheuvel has been relied upon for teaching the calculation of critical flow rates. Biesheuvel explicitly shows a graph plotting fuel efficiency vs. load at a given temperature as a function of external load that shows a dashed line at high loads as being a regime of coke formation. It goes on to teach that for a given steam/carbon ratio the temperature above which no coking occurs is determined by the hydrogen extraction rate which forms a boundary line for coke formation under variable temperature, wherein the values of that line could be called “a maximum supply of hydrogen atoms for power generation” (see Fig. 3). Biesheuvel further teaches setting a maximum extraction rate for a given .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723